DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to amendment filed on 12/07/2021.
Claim 1 – 20 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 10, line 7: --updating the reference plane based [[on the]] on the second set of vectors--.
Terminal Disclaimer
The terminal disclaimer filed on 12/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,755,554 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive. See TD filed on 12/07/2021.
Regarding Claim 1, the prior art of record does not teach claimed limitation: “detecting that the set of vectors is outside a reference plane for the magnetometer sensor; and in response to detecting in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 10, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 11, the prior art of record does not teach claimed limitation: “detecting that the set of vectors is outside a reference plane for the magnetometer sensor; and in response to detecting that the set of vectors it outside the reference plane, generating a notification to a security system coupled to the magnetometer sensor” in combination with all other claimed limitations of claim 11.
Regarding Claims 12 – 19, the claims are allowed as they further limit allowed claim 11.
Regarding Claim 20, the prior art of record does not teach claimed limitation: “detecting that the set of vectors is outside a reference plane for the magnetometer sensor, and in response to detecting that the set of vectors it outside the reference plane, generating a notification to a security system coupled to the magnetometer sensor” in combination with all other claimed limitations of claim 20.

The closest references are found based on the updated search:
Zovi et al. (US 2018/0005243 A1) discloses that by the tamper detection component, attestation data based on execution of the command on the payment terminal, wherein attestation data includes a state of the payment terminal indicative of one or more signs of fraud or tampering of the payment terminal; determining, by the tamper detection component, whether to approve or deny the request for attesting security based on a comparison of one or more of attestation data with known behavior (see claim 5).
Gilbert et al. (US 2011/0115643 A1) suggests wherein types of tampering detectable by the computer processing unit include (i) a corrupted or insecure software image executed by or to be executed by the computer processing unit, (ii) a corruption of a security key with which the utility network interface device is enabled to communicate with a node in a network of which the utility meter is a member, and (iii) notification of a corruption of a software component of the utility network interface device by another node in the network (see claim 32).
Faro et al. (US 2007/0188303 A1) teaches an elapsed time, a security login/logoff, a received message, a security profile update, a lock request, an unlock request, a tampering detection (see claim 24).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 11, and 20, therefore claims 1 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        12/18/2021